 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ralph F. Esposito,                                 No. CV-17-04325-PHX-NVW (ESW)
10                         Petitioner,                  ORDER
11   v.
12   Charles L. Ryan, et al.,
13                         Respondents.
14
15          Pending before the court is the Report and Recommendation (“R&R”) of Magistrate
16   Judge Eileen S. Willett (Doc. 49) issued November 7, 2018, regarding petitioner’s
17   Amended Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 10).
18   The R&R recommends that the Petition be denied and dismissed with prejudice. The
19   Magistrate Judge advised the parties that they had fourteen days to file objections to the
20   R&R. (R&R at 17 (citing 28 U.S.C. § 636(b)(1); Rules 72, 6, Federal Rules of Civil
21   Procedure). No objections were filed.
22          Because the parties did not file objections, the court need not review any of the
23   Magistrate Judge’s determinations on dispositive matters. See 28 U.S.C. § 636(b)(1); Fed.
24   R. Civ. P. 72(b); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003);
25   Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any
26   review at all . . . of any issue that is not the subject of an objection.”). The absence of a
27   timely objection also means that error may not be assigned on appeal to any defect in the
28   rulings of the Magistrate Judge on any non-dispositive matters. Fed. R. Civ. P. 72(a) (“A
 1   party may serve and file objections to the order within 14 days after being served with a
 2   copy [of the magistrate’s order]. A party may not assign as error a defect in the order not
 3   timely objected to.”); Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996);
 4   Phillips v. GMC, 289 F.3d 1117, 1120-21 (9th Cir. 2002).
 5          Notwithstanding the absence of an objection, the court has reviewed the R&R and
 6   finds that it is well taken. The court will accept the R&R and dismiss the Petition. See 28
 7   U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or modify, in whole
 8   or in part, the findings or recommendations made by the magistrate”).
 9          IT IS THEREFORE ORDERED that Report and Recommendation of the
10   Magistrate Judge (Doc. 49) is accepted.
11          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
12   and dismissing petitioner's Amended Petition for Writ of Habeas Corpus filed pursuant to
13   28 U.S.C. § 2254 (Doc. 8) with prejudice. The Clerk shall terminate this action.
14          A request for a certificate of appealability is denied because appellant has not shown
15   that “jurists of reason would find it debatable whether the petition states a valid claim of
16   the denial of a constitutional right and that jurists of reason would find it debatable whether
17   the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,
18   484 (2000); see also 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler, 132 S. Ct. 641, 648
19   (2012); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
20          Dated this 19th day of December, 2018.
21
22
23
24
25
26
27
28


                                                  -2-
